                                                Case 3:19-cv-07965-RS Document 15 Filed 12/26/19 Page 1 of 2



                                         1   BETY JAVIDZAD (SBN 240598)
                                             bety.javidzad@dentons.com
                                         2   DENTONS US LLP
                                         3   601 South Figueroa Street, Suite 2500
                                             Los Angeles, California 90017-5704
                                         4   Telephone: (213) 623-9300
                                             Facsimile: (213) 623-9924
                                         5
                                             Attorney for Defendant
                                         6   MSC Merchant Service Center, LLC
                                         7
                                         8                            UNITED STATES DISTRICT COURT
                                         9                       NORTHERN DISTRICT OF CALIFORNIA
                                        10                                 OAKLAND DIVISION
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12   ABANTE ROOTER AND                       No. 3:19-cv-07965
           (213) 623-9300




                                             PLUMBING, INC., a California
                                        13   corporation, individually and on
                                        14   behalf of all others similarly          STIPULATION TO EXTEND TIME
                                             situated,                               TO RESPOND TO INITIAL
                                        15                                           COMPLAINT
                                                         Plaintiff,
                                        16                                           Service:               December 12, 2019
                                        17         vs.                               Current response date: January 2, 2020
                                                                                     New response date: February 3, 2020
                                        18   MSC MERCHANT SERVICE
                                             CENTER, LLC, a Nevada limited
                                        19   liability company,
                                        20               Defendant.
                                        21
                                        22
                                        23         Defendant MSC Merchant Service Center, LLC (“Defendant”) on the one
                                        24   hand, by and through its attorney of record, and Abante Rooter and Plumbing, Inc.
                                        25   (“Plaintiff”) on the other hand, by and through its attorneys of record, hereby
                                        26   stipulate and agree as follows:
                                        27                                        RECITALS
                                        28         1.     According to the Federal Rules, January 2, 2020, is the deadline for
                                                 Case 3:19-cv-07965-RS Document 15 Filed 12/26/19 Page 2 of 2



                                         1   Defendant to answer or otherwise respond to the Complaint; and
                                         2           2.    The parties are engaging in good faith discussions regarding the
                                         3   allegations in the Complaint and desire additional time to do.
                                         4           NOW THEREFORE, in consideration of the facts set forth above, the parties
                                         5   hereby stipulate and agree as follows:
                                         6           1.    The deadline for Defendant to answer or otherwise respond to the
                                         7   Complaint shall be continued to February 3, 2020; and
                                         8           2.    Defendant does not waive any defenses to the Complaint or its right to
                                         9   move to dismiss the Complaint.
                                        10           IT IS SO STIPULATED.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12   Dated: December 26, 2019             DENTONS US LLP
           (213) 623-9300




                                        13                                        By: /s/ Bety Javidzad
                                        14                                           Bety Javidzad

                                        15                                        Attorney for Defendant

                                        16
                                        17   Dated: December 26, 2019             WOODROW & PELUSO LLC
                                        18                                        By: /s/ Taylor Smith
                                        19                                           Taylor Smith
                                        20                                        Attorney for Plaintiff
                                        21
                                        22
                                        23
                                             113917369
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                      -2-
